Exhibit 10.1



 

AMENDMENT NO. 1 TO SEVERANCE AGREEMENT AND RELEASE

 

This Amendment No. 1 to Severance Agreement and Release (the “Amendment”) is
entered into as of July 1, 2014 by and between Chimerix, Inc., a Delaware
corporation, (the “Company”), and Kenneth I. Moch, an individual, (the
“Employee”).

 

W I T N E S S E T H :

 

WHEREAS, the Company and the Employee are parties to a Severance Agreement and
Release dated May 5, 2014 (the “Agreement”); and

 

WHEREAS, the Company and the Employee desire to amend the Agreement to correct
an inadvertent change to Employee’s incentive stock options to extend the term
of such options and to revise Exhibit A to the Agreement to reflect in greater
detail the summary of outstanding equity awards as of the Separation Date,
including the tax status of such awards and after taking into account the
vesting acceleration and termination dates for such awards, as further described
in Section 2(c) of the Agreement;

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Agreement is amended as follows:

 

1.             Section 2(c) of the Agreement is hereby deleted and replaced in
its entirety with the following:

 

“c. Employee shall become vested (to the extent not already vested) in the stock
options, as set forth on Exhibit A, pursuant to the terms of Section 2(a)(2) of
the Participation Agreement. Following the Separation Date, Employee shall cease
to vest in any further stock options and equity compensation awards and all
stock options and equity awards (whether vested or unvested) will terminate
pursuant to their terms. Notwithstanding the foregoing, as set forth on Exhibit
A hereto, the post-termination exercise period during which Employee may
exercise Employee’s vested stock options following the Separation Date that are
non-qualified stock options and not “incentive stock options” under Section 422
of the Internal Revenue Code of 1986, as amended (the “Code”), shall be extended
to December 31, 2014, provided that Employee’s rights to exercise Employee’s
vested options may terminate prior to such date, in accordance with Employee’s
violation of Employee’s obligations under this Release. By executing the
Amendment, Employee acknowledges that Employee has consulted with his tax
advisors regarding the tax implications of this Section or has knowingly and
voluntarily declined to do so. Except to the extent provided in this Section
2(c), the Employee’s options will continue to be subject to the terms and
conditions of the equity plans and stock option grant notices and agreements
under which they were granted.”

 



1

 

Exhibit 10.1

 

2.            Each of the Company and the Employee agrees to bear their own
expenses regarding the Amendment and the transactions contemplated thereby,
provided that, promptly upon request by the Company, Employee shall reimburse
the Company for its out-of-pocket accounting and legal expenses incurred in
connection with the Amendment and the transactions contemplated thereby, in an
amount not to exceed $10,000.00.

 

3.            Except as specifically modified herein, the terms of the Agreement
shall remain in full force and effect. It is understood and agreed that this
Amendment to the Agreement shall become part of the Agreement and shall be a
binding agreement upon execution by the parties.

 

 

[Signature Page to Follow]

 



2

 

Exhibit 10.1

 

 

IN WITNESS WHEREOF, the Company and the Employee have caused this Amendment to
be executed as of the date first above written.

 

EMPLOYEE         /s/ Kenneth I. Moch   Kenneth I. Moch               CHIMERIX,
INC.  
By: /s/ Timothy W. Trost  
Name: Timothy W. Trost     Title: SVP & CFO  

 

3

 

Exhibit 10.1

 

Exhibit A

Employee’s Outstanding Equity Awards

 

(1) (2) (3) (4) (5) (6) (7) (8) Grant Date Type of Award (2) Total Shares
Underlying Outstanding Awards Exercise Price Shares Vested as of Separation Date
Shares Accelerated Pursuant to Severance Plan & Participation Agreement Total
Vested Shares as of Resignation Date (columns (5) + (6)) Option Termination Date
6/20/2009 Incentive stock option 225,352 $ 1.57 200,352(1) - 200,352 7/9/2014
8/12/2009 Incentive stock option 46,725 $ 3.16 46,725 - 46,725 7/9/2014
8/12/2009 Non-qualified stock option 94,119 $ 3.16 94,119 - 94,119* 12/31/2014
4/14/2010 Non-qualified stock option 117,386 $ 3.16 117,386 - 117,386*
12/31/2014 4/7/2011 Non-qualified stock option 211,267 $ 2.35 158,450 52,817
211,267* 12/31/2014 6/13/2012 Non-qualified stock option 117,386 $ 2.38 51,356
36,683 88,039* 12/31/2014 1/28/2014 Non-qualified stock option 185,467 $ 18.75
2,617 59,625 62,242 12/31/2014 1/28/2014 Incentive stock option 5,333 $ 18.75
5,333 - 5,333 7/9/2014 Total:   1,003,035   676,338 149,125 825,463  

 

(1) Total shares underlying award excludes 25,000 shares previously exercised by
the Employee

(2) Indicates tax status of the stock option award as of the Separation Date.

*Note that options transferred to Employee's trust are included in the numbers
above

 

Except as otherwise set forth in the Amendment No. 1 to Severance Agreement and
Release, all awards are subject to the terms of the option grant notice, award
agreement and equity plan under which granted

 

4



